Detailed Office Action
The communication dated 7/27/2022 has been entered and fully considered.
Claims 8-13 and 14 have been amended.  Claims 8-14 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
WEILACH as a primary reference has been withdrawn as it is not clear if the alkaline steps are sufficient to remove polyester fibers or if polyester fibers are present.
Applicant argues a teaching away in WEILACH because it teaches away from alkali extraction
	The Examiner disagrees.  In example 6 WEILACH shows that adding the oxidative bleaching sequence allows for high brightness (90.3 ISO) and passed the Sikarex test.  This supports that the alkaline cooking can be combined with the oxidative stages and produce a good product.  WEILACH only teaches away from an alkali extraction process alone for making pulp/direct use as textile material not regenerative cellulose [see e.g. example 0016].
Applicant argues that there is nothing in the Saxwell reference that suggests that carbamate derivatives can be made from a cotton-based waste material.
	In response Saxwell discloses that carbamate is an alternative process similar to viscose production.  Viscose/lyocell/carbamate are all regenerative cellulose types.  They all use cellulose as a starting material.
WEILACH states that the viscose can be made from the recycled cotton textile.  As viscose can be successfully made the person of ordinary skill in the art would expect carbamate to be successfully made.  In both cases cellulose is the starting material.  WEILACH has purified the cotton cellulose to such an extent that viscose/lyocell can be made.
Applicant argues unexpected results for heated alkaline extraction.
	In response the applicant does not give a degree of heating, degree of alkali addition, time, or other parameters to give a nexus with the alleged unexpected result.  Furthermore, polyester dissolving in hot alkali is not an unexpected result in light of the NEGULESCU reference.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Recycling Cotton from Cotton/Polyester Fabrics by NEGULESCU et al., hereinafter NEGULESCU, in view of U.S. 2017/0145119 SAXELL et al., hereinafter SAXELL.
As for claim 8, NEGULESCU discloses treating waste cotton/polyester blend [pg. 31 col. 1 and col. 2 par. 1] with hot alkali to dissolve the polyester [Figure 3].  Subsequent to the hot alkali treatment NEGULESCU discloses a bleaching treatment with hypochlorite [pg. 32 col. 2 par. 1 and Figure 1] and then washing.  Then NEGULESCU discloses that the treated fiber can be converted into lyocell [Figure 1].  NEGLULESCU discloses lyocell is a regenerated cellulose [pg. 33 col. 2].
SAXELL discloses that the derivatization step of cellulose carbamate is similar to viscose/lyocell technology [0005, 0054].
At the time of the invention it would be obvious to the person of ordinary skill in the art to substitute lyocell production with cellulose carbamate production.  The person of ordinary skill in the art would be motivated to do so to have a more environmentally friendly product [0005] and a more stable intermediate product that can be stored long periods of time [0005].  The person of ordinary skill in the art would expect success as both lyocell and carbamate process use cellulose as a starting material and both are a regenerated cellulose process. 
As for claim 12, NEGLULESCU treats waste fabric/textile/apparel [pg. 32 col. 1 components selection].  A waste fabric has been dry at some point or obvious to be dry at some point (i.e. people wear dry clothes).
As for claim 13, NEGLULESCU discloses drying the treated fabric after treatment [pg. 32 col. 1 components selection] which the examiner interprets as over 70% solids or obvious to optimize to.  Dryness is a measure of water concentration and changes in concentration are typically prima facie obvious.  
As for claim 14, NEGULESCU discloses the addition of a wetting agent with the hot alkali extraction [pg. 32 col. 1 components selection].

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Recycling Cotton from Cotton/Polyester Fabrics by NEGULESCU et al., hereinafter NEGULESCU and U.S. 2017/0145119 SAXELL et al., hereinafter SAXELL, as applied to claim 8 above and in further view of U.S. 2016/0237619 WEILACH et al., hereinafter WEILACH.
As for claim 9-11 and 14, NEGULESCU and SAXELL teach the features as per above.  After the hot alkali treatment to remove polyester fibers NEGULESCU disclose a hypochlorite bleaching treatment.  NEGULESCU does not disclose an ozone and peroxide treatment.
WEILACH produces regenerated cellulose after recycling post-consumer waste fibers.  
WEILACH discloses taking waste cotton textile [abstract, 0026, 0036].  WEILACH discloses an alkali treatment [0096], followed by an acidic treatment and then ozone and peroxide treatments [0090].
WEILACH discloses that the treated cotton waste is then used to make regenerated viscose fibers [abstract].  WEILACH discloses an alkali treatment (alkaline cooking), acidic treatment then ozone treatment then peroxide treatment [0090].
At the time of the invention it would be obvious to substitute one known bleaching treatment (hypochlorite) for another known bleaching treatment (ozone and peroxide) for bleaching alkali treated cotton waste.  The person of ordinary skill in the art would expect both treatments to bleach the reclaimed cotton fiber.  The person of ordinary skill in the art would expect success as alkaline treated cotton had a high brightness of 90.3 and passes the sikarex test [0091] after the A-X-P treatment according to WEILACH.  Th passing of the sikarex test means that the cotton has been purified [0028-0030].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124. The examiner can normally be reached Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748